       Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 1 of 42




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Salim Punjani,

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Equifax Information Services, LLC,
 JP Morgan Chase Bank, N.A.,
 American Express Company,
 Citibank, N.A.,

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Salim Punjani ("Plaintiff"), by and through his attorneys, and as for

his Complaint against Defendant Experian Information Solutions, Inc.

(“Experian”), Transunion, LLC (“Transunion”), Equifax Information Services,

LLC (“Equifax”), Defendant JP Morgan Chase Bank, N.A. (“Chase”), Defendant

Citibank, N.A. (“Citi”) and Defendant American Express Company (“Amex”),

respectfully sets forth, complains, and alleges, upon information and belief, the

following:
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 2 of 42




                      JURISDICTION AND VENUE

1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

                                  PARTIES

4. Plaintiff is a resident of the State of Georgia, County of Gwinnett, residing at

   2278 Larkspur Run Drive, Duluth, GA, 30097.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard, its

   registered agent for service of process at 1550 Peachtree St. NE, Atlanta, GA

   30309.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 3 of 42




 7. At all times material here to Equifax is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 8. At all times material hereto, Equifax disbursed such consumer reports to

    third parties under a contract for monetary compensation.

 9. Defendant Experian Information Solutions, Inc. is a consumer reporting

    agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

    regular business activities in this judicial district. Defendant Experian is an

    Ohio corporation registered to do business in the State of Georgia, and may

    be served with process upon CT Corporation System, its registered agent

    for service of process at 289 S. Culver St., Lawrenceville, GA 30046.

 10.At all times material here to Experian is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 11.At all times material hereto, Experian disbursed such consumer reports to

    third parties under a contract for monetary compensation.

12.Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 4 of 42




   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with

   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

13.At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

14.At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

15.Defendant JPMorgan Chase Bank, N.A. is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with

   an address for service c/o CT Corporation System, 289 S Culver Street,

   Lawrenceville, GA, 30046.

16.Defendant Citibank, N.A. is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

   388 Greenwich Street, New York, NY, 10013.

17.Defendant American Express Company, is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 5 of 42




   an address for service c/o CT Corporation System, 28 Liberty St., New

   York, NY 10005.

                       FACTUAL ALLEGATIONS

18.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.




                       Citibank Dispute and Violation

19.On information and belief, on a date better known to Defendants, Equifax,

   and Trans Union hereinafter (“the Bureaus”), the Bureaus prepared and

   issued credit reports concerning the Plaintiff that included inaccurate and

   materially misleading information relating to his Citibank credit card

   account, #54241812xxxxx.

20.The inaccurate information furnished by Defendant Citibank and published

   by the Bureaus is inaccurate because the Citibank trade line contain incorrect

   past due balance, that continues to increase while the overall balance does

   not change.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 6 of 42




21.For an account to be considered accurate according to the Metro-2 credit

   industry guidelines for a furnisher such as Citibank, an account that is

   charged off should have the same past due balance as the overall balance.

22.When the balance and past due amounts do not match up, any payment made

   would only be subtracted from the total balance, inevitably causing

   confusion as to the amount owed for any potential creditors evaluating the

   consumers credit report, as well as potentially leaving a past due balance

   when the overall balance reaches zero.

23.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that

   they have disseminated to various persons and credit grantors, both known

   and unknown.

24.Plaintiff notified the Bureaus that he disputed the accuracy of the

   information being reported on or around June 4, 2020, specifically stating in

   separate letters to each bureau that he was disputing the reporting of the

   Citibank tradeline.

25.It is believed and therefore averred that the Bureaus notified Defendant

   Citibank of the Plaintiff’s disputes.

26.Upon receipt of the dispute of the accounts from the Bureaus, Citibank failed

   to timely conduct a reasonable investigation and continued to report false
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 7 of 42




   and inaccurate adverse information on the consumer reports of the Plaintiff

   with respect to the disputed accounts.

27.Had Citibank done a reasonable investigation it would have been revealed to

   Citibank that the account lists inconsistent and improper balances.


28.Furthermore, the verification of the credit reporting by Citibank to the

   Bureaus amounts to a willful action and a clear failure to follow the Metro-2

   guidelines that furnishers are required to follow.

29.Additionally, Defendant Citibank failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s disputes.

30.Despite the dispute by Plaintiff that the information on his consumer report

   was inaccurate with respect to the disputed account, the Bureaus did not

   evaluate or consider any of the information, claims, or evidence of Plaintiff

   and did not make an attempt to substantially reasonably verify that the

   derogatory information concerning the disputed account was inaccurate.

31.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade

   lines within 30 days of receiving Plaintiff’s dispute letter.

32.Had the Bureaus done a reasonable investigation of the Plaintiff’s dispute it

   would have been revealed to the Bureaus that the past due amounts were

   being reported inaccurately in relation to the total balance.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 8 of 42




33.The Bureaus’ continued reporting of these accounts, inaccurately and

   contrary to the Metro-2 guidelines, amounts to willful violation of the

   FCRA.

34.Notwithstanding Plaintiff’s efforts, Defendants continue to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

35.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, a chilling effect on applications for future credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

                              Amex Dispute and Violation

36.On information and belief, on a date better known to Defendant Experian,

   Experian prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to an Amex account (ending in

   9713).

37.The inaccurate information furnished by Defendant Amex and published by

   Experian is inaccurate since the account contains an incorrect date of status.


38.Specifically, the tradeline lists the date of status as July 2020. In point of

   fact, the account in question has not had any activity since October 2016.

   Once this debt was charged off, no further activity had occurred on the
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 9 of 42




   account which would allow for the date of status to be updated. As such, the

   date of status should have been listed at the latest at the time when the debt

   was charged off.

39.Trade lines have a number of fields which convey a significant amount of

   information to prospective creditors and which directly affect FICO credit

   scores.

40.The Date of Status field represents the day a debt is deemed uncollectible

   and thus charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp.

   2d 707, 725 (S.D. Tex. 2013). The Date of Status corresponds to a separate

   Status segment of the trade line. The Status segment reveals various forms of

   information concerning the trade line. The Date of Status should remain

   uniform throughout each credit report disclosing the trade line as this date

   does not change.

41.Defendant Experian improperly updated the activity status date, which

   falsely made the account appear as a more current liability, thereby directly

   lowering the directly Plaintiff’s credit.

42.Experian has been reporting this inaccurate information through the issuance

   of false and inaccurate credit information and consumer reports that it has

   disseminated to various persons and credit grantors, both known and

   unknown.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 10 of 42




43.Plaintiff notified Experian that he disputed the accuracy of the information

   Experian was reporting on or around June 4, 2020.

44.It is believed and therefore averred that Defendant Experian notified

   Defendant Amex of the Plaintiff’s dispute.

45.Upon receipt of the dispute of the account from Experian, Amex failed to

   timely conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer report of the Plaintiff with

   respect to the disputed account.

46.Had Amex done a proper investigation it would have been revealed to Amex

   that date of status had been improperly accelerated.

47.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the disputed account, Experian did not

   timely evaluate or consider any of the information, claims, or evidence of

   the Plaintiff and did not timely make an attempt to substantially reasonably

   verify that the derogatory information concerning the disputed account was

   inaccurate.

48.Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation since it failed to delete or correct the disputed trade

   line within 30 days of receiving Plaintiff’s dispute letter.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 11 of 42




49.Had Experian done a reasonable investigation of the Plaintiff’s dispute, it

   would have been revealed to Experian that the date of status was improperly

   changed.

50.Notwithstanding Plaintiff’s efforts, Defendants continued to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

51.As of the date of the filing of this Complaint, Defendant Amex continues to

   furnish credit data which is inaccurate and materially misleading, and

   Experian’s reporting of the above-referenced trade line continues to be

   inaccurate and materially misleading.

52.As a result of Defendants’ failure to comply with the FCRA, Plaintiff has

   suffered a decreased credit score due to the inaccurate information on

   Plaintiff’s credit file.

                Chase Bank Accounts Disputes and Violations

53.On information and belief, on a date better known to Defendant Experian,

   Experian prepared and issued credit reports concerning the Plaintiff that

   included inaccurate and materially misleading information relating to his

   Chase Bank credit cards, (account 4266841488….) and (account

   41472021…).
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 12 of 42




54.The inaccurate information furnished by Defendant Chase Bank and

   published by the Defendant Experian is inaccurate as it falsely states for

   each account that the entire balance was written off.

55.The entire loan was not written off, since the Plaintiff settled this debt and

   paid part of the above listed amount.

56.Experian has been reporting this inaccurate information through the issuance

   of false and inaccurate credit information and consumer reports that they

   have disseminated to various persons and credit grantors, both known and

   unknown.

57.Plaintiff notified Experian that he disputed the accuracy of the information

   they were reporting on or around November 17, 2020, specifically stating in

   a letter, that he was disputing the reporting of these Chase accounts and

   requested for the account to be updated or deleted from his account.

58.It is believed and therefore averred that Experian notified Defendant Chase

   of the Plaintiff’s disputes.

59.Upon receipt of the dispute of the accounts from Experian, Chase failed to

   timely conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer report of the Plaintiff with

   respect to the disputed accounts.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 13 of 42




60.Had Chase done a reasonable investigation, it would have discovered that

   this tradelines were settled and should have never been reporting as having

   the entire balance written off.

61.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the disputed accounts, Experian did not

   timely evaluate or consider any of the information, claims, or evidence of

   the Plaintiff and did not timely make an attempt to substantially reasonably

   verify that the derogatory information concerning the disputed account was

   inaccurate.

62.Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation since they failed to delete or correct the disputed

   trade lines within 30 days of receiving Plaintiff’s dispute letter.

63.Had Experian done a reasonable investigation they would have found that

   the Plaintiff settled the debt, and the reporting of the account should reflect

   this settlement.

64.As of the date of the filing of this Complaint, Defendant Chase continues to

   furnish credit data which is inaccurate and materially misleading, and the

   Experian’s reporting of the above-referenced trade lines continues to be

   inaccurate and materially misleading.
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 14 of 42




65.As a result of the conduct, action and inaction of the Defendants, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

   and benefit from credit, and the mental and emotional pain, anguish,

   humiliation and embarrassment of potential credit denials.



                       FIRST CAUSE OF ACTION
             (Willful Violation of the FCRA as to Experian)
66.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

67.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

68.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Experian maintained

   concerning the Plaintiff.

69.Experian has willfully and recklessly failed to comply with the Act. The

   failure of Experian to comply with the Act include but are not necessarily

   limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 15 of 42




         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

         h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

70.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 16 of 42




      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   71.The conduct, action and inaction of Experian was willful rendering Experian

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   72.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         SECOND CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Experian)
   73.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   74.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   75.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 17 of 42




  reasonable procedures with which to verify the disputed information in the

  credit file of the Plaintiff.

76.Experian has negligently failed to comply with the Act. The failure of

  Experian to comply with the Act include but are not necessarily limited to the

  following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 18 of 42




            g) The failure to promptly delete information that was found to be

               inaccurate, or could not be verified, or that the source of information

               had advised Experian to delete;

            h) The failure to take adequate steps to verify information Experian had

               reason to believe was inaccurate before including it in the credit

               report of the consumer.

   77.As a result of the conduct, action and inaction of Experian, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   78.The conduct, action and inaction of Experian was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   79.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                         THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Equifax)
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 19 of 42




80.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

81.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

82.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Equifax maintained

   concerning the Plaintiff.

83.Equifax has willfully and recklessly failed to comply with the Act. The failure

   of Equifax to comply with the Act include but are not necessarily limited to

   the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 20 of 42




          e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;

          g) The failure to promptly delete information that was found to be

             inaccurate, or could not be verified, or that the source of information

             had advised Equifax to delete;

          h) The failure to take adequate steps to verify information Equifax had

             reason to believe was inaccurate before including it in the credit

             report of the consumer.

84.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denial.

85.The conduct, action and inaction of Equifax was willful rendering Equifax

   liable for actual, statutory and punitive damages in an amount to be

   determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 21 of 42




   86.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          FOURTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Equifax)
   87.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   88.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   89.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   90.Equifax has negligently failed to comply with the Act. The failure of Equifax

      to comply with the Act include but are not necessarily limited to the following:
Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 22 of 42




      a) The failure to follow reasonable procedures to assure the maximum

         possible accuracy of the information reported;

      b) The failure to correct erroneous personal information regarding the

         Plaintiff after a reasonable request by the Plaintiff;

      c) The failure to remove and/or correct the inaccuracy and derogatory

         credit information after a reasonable request by the Plaintiff;

      d) The failure to promptly and adequately investigate information

         which Defendant Equifax had notice was inaccurate;

      e) The continual placement of inaccurate information into the credit

         report of the Plaintiff after being advised by the Plaintiff that the

         information was inaccurate;

      f) The failure to note in the credit report that the Plaintiff disputed the

         accuracy of the information;

      g) The failure to promptly delete information that was found to be

         inaccurate, or could not be verified, or that the source of information

         had advised Equifax to delete;

      h) The failure to take adequate steps to verify information Equifax had

         reason to believe was inaccurate before including it in the credit

         report of the consumer.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 23 of 42




   91.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

      damage by loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denial.

   92.The conduct, action and inaction of Equifax was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   93.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                           FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Transunion)
   94.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   95.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   96.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the
  Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 24 of 42




   preparation of the credit report and credit files that Transunion maintained

   concerning the Plaintiff.

97.Transunion has willfully and recklessly failed to comply with the Act. The

   failure of Transunion to comply with the Act include but are not necessarily

   limited to the following:

a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;

e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;

f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 25 of 42




   g) The failure to promptly delete information that was found to be inaccurate, or

      could not be verified, or that the source of information had advised Transunion

      to delete;

   h) The failure to take adequate steps to verify information Transunion had reason

      to believe was inaccurate before including it in the credit report of the

      consumer.

   98.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   99.The conduct, action and inaction of Transunion was willful rendering

      Transunion liable for actual, statutory and punitive damages in an amount to

      be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   100.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Transunion in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SIXTH CAUSE OF ACTION
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 26 of 42




          (Negligent Violation of the FCRA as to Transunion)
101.     Plaintiff incorporates by reference all of the above paragraphs of this

  Complaint as though fully stated herein with the same force and effect as if

  the same were set forth at length herein.

102.     This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

103.     Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

  information from the credit file of the Plaintiff after receiving actual notice of

  such inaccuracies and conducting reinvestigation and by failing to maintain

  reasonable procedures with which to verify the disputed information in the

  credit file of the Plaintiff.

104.     Transunion has negligently failed to comply with the Act. The failure

  of Transunion to comply with the Act include but are not necessarily limited

  to the following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 27 of 42




        d) The failure to promptly and adequately investigate information

           which Defendant Transunion had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

           report of the Plaintiff after being advised by the Plaintiff that the

           information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

           accuracy of the information;

        g) The failure to promptly delete information that was found to be

           inaccurate, or could not be verified, or that the source of information

           had advised Transunion to delete;

        h) The failure to take adequate steps to verify information Transunion

           had reason to believe was inaccurate before including it in the credit

           report of the consumer.

105.    As a result of the conduct, action and inaction of Transunion, the

  Plaintiff suffered damage by loss of credit, loss of ability to purchase and

  benefit from credit, and the mental and emotional pain, anguish, humiliation

  and embarrassment of credit denial.

106.    The conduct, action and inaction of Transunion was negligent, entitling

  the Plaintiff to damages under 15 U.S.C. § 1681o.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 28 of 42




   107.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Transunion in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                       SEVENTH CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Citibank)
   108.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   109.     This is an action for willful violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   110.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   111.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 29 of 42




  investigation of the disputed information and review all relevant information

  provided by the agency.

112.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

113.    The Defendant Citibank violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.

114.    Specifically, the Defendant Citibank continued to report this account

  on the Plaintiff’s credit report after being notified of his dispute regarding the

  inaccurate balance.

115.    Additionally, the Defendant Citibank failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

116.    As a result of the conduct, action and inaction of the Defendant

  Citibank, the Plaintiff suffered damage for the loss of credit, loss of the ability
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 30 of 42




      to purchase and benefit from credit, and the mental and emotional pain,

      anguish, humiliation and embarrassment of credit denials.

   117.     The conduct, action and inaction of Defendant Citibank was willful,

      rendering Defendant Citibank liable for actual, statutory and punitive

      damages in an amount to be determined by a jury pursuant to 15 U.S.C.

      § 1681n.

   118.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Citibank in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Citibank, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         EIGHTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Citibank)
   119.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   120.     This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   121.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 31 of 42




  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

122.       Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

123.       The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

124.       Defendant Citibank is liable to the Plaintiff for failing to comply with

  the requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

125.       After receiving the Dispute Notices from Equifax, and Transunion,

  Defendant Citibank negligently failed to conduct its reinvestigation in good

  faith.

126.       Additionally, Defendant Citibank failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.
   Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 32 of 42




 127.      A reasonable investigation would require a furnisher such as Defendant

    Citibank to consider and evaluate a specific dispute by the consumer, along

    with all other facts, evidence and materials provided by the agency to the

    furnisher.

 128.      The conduct, action and inaction of Defendant Citibank was negligent,

    entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

 129.      As a result of the conduct, action and inaction of the Defendant

    Citibank, the Plaintiff suffered damage for the loss of credit, loss of the ability

    to purchase and benefit from credit, and the mental and emotional pain,

    anguish, humiliation and embarrassment of credit denials.

 130.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees

    from the Defendant Citibank in an amount to be determined by the Court

    pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in

his favor against Defendant, Citibank, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.

                         NINTH CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Amex)
 131.      Plaintiff incorporates by reference all of the above paragraphs of this

    Complaint as though fully stated herein with the same force and effect as if

    the same were set forth at length herein.
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 33 of 42




132.    This is an action for willful violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

133.    Pursuant to the Act, all persons who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies when

  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

134.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

135.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

136.    The Defendant Amex violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 34 of 42




      regarding same by failing to correctly report results of an accurate

      investigation to the credit reporting agencies.

   137.     Specifically, the Defendant Amex continued to report this account on

      the Plaintiff’s credit report after being notified of his dispute regarding the

      inaccurate and materially misleading account information.

   138.     Additionally, the Defendant Amex failed to continuously mark the

      account as disputed after receiving notice of the Plaintiff’s dispute.

   139.     As a result of the conduct, action and inaction of the Defendant Amex,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   140.     The conduct, action and inaction of Defendant Amex was willful,

      rendering Defendant Amex liable for actual, statutory and punitive damages

      in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   141.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Amex in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Amex, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 35 of 42




                     TENTH CAUSE OF ACTION
             (Negligent Violation of the FCRA as to Amex)
142.    Plaintiff incorporates by reference all of the above paragraphs of this

  Complaint as though fully stated herein with the same force and effect as if

  the same were set forth at length herein.

143.    This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

144.    Pursuant to the Act, all persons who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies when

  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

145.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

146.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 36 of 42




147.    Defendant Amex is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

148.    After receiving the Dispute Notice from Experian, Defendant Amex

  negligently failed to conduct its reinvestigation in good faith.

149.    Additionally, the Defendant Amex failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

150.    A reasonable investigation would require a furnisher such as Defendant

  Amex to consider and evaluate a specific dispute by the consumer, along with

  all other facts, evidence and materials provided by the agency to the furnisher.

151.    The conduct, action and inaction of Defendant Amex was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

152.    As a result of the conduct, action and inaction of the Defendant Amex,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.

153.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees

  from the Defendant Amex in an amount to be determined by the Court

  pursuant to 15 U.S.C. § 1681n and 1681o.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 37 of 42




   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Amex, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.

                       ELEVENTH CAUSE OF ACTION
                   (Willful Violation of the FCRA as to Chase)
   154.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   155.     This is an action for willful violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   156.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   157.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely

      investigation of the disputed information and review all relevant information

      provided by the agency.

   158.     The results of the investigation must be reported to the agency and, if

      the investigation reveals that the original information is incomplete or
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 38 of 42




  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

159.    The Defendant Chase violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.

160.    Specifically, the Defendant Chase continued to report these accounts

  on the Plaintiff’s credit report after being notified of his dispute regarding the

  inaccurate and materially misleading account information.

161.    Additionally, the Defendant Chase failed to continuously mark the

  accounts as disputed after receiving notice of the Plaintiff’s dispute.

162.    As a result of the conduct, action and inaction of the Defendant Chase,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.

163.    The conduct, action and inaction of Defendant Chase was willful,

  rendering Defendant Chase liable for actual, statutory and punitive damages

  in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 39 of 42




   164.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Chase in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Chase, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.

                       TWELFTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Chase)
   165.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   166.     This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   167.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   168.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely
 Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 40 of 42




  investigation of the disputed information and review all relevant information

  provided by the agency.

169.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

170.    Defendant Chase is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

171.    After receiving the Dispute Notice from Experian, Defendant Chase

  negligently failed to conduct its reinvestigation in good faith.

172.    Additionally, the Defendant Chase failed to continuously mark the

  accounts as disputed after receiving notice of the Plaintiff’s dispute.

173.    A reasonable investigation would require a furnisher such as Defendant

  Chase to consider and evaluate a specific dispute by the consumer, along with

  all other facts, evidence and materials provided by the agency to the furnisher.

174.    The conduct, action and inaction of Defendant Chase was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
     Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 41 of 42




   175.      As a result of the conduct, action and inaction of the Defendant Chase,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   176.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant Chase in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Salim Punjani, an individual, demands judgment in his

favor against Defendant, Chase, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.



                         DEMAND FOR TRIAL BY JURY

   177.      Plaintiff demands and hereby respectfully requests a trial by jury for

      all claims and issues this complaint to which Plaintiff is or may be entitled to

      a jury trial.



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

          awarded for each negligent violation as alleged herein;
    Case 1:20-cv-05094-MLB-JCF Document 1 Filed 12/16/20 Page 42 of 42




     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.


Dated: December 9, 2020                            Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff


                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
